DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Claim Status
Claims 26-27, 31-36, and 40-45 are pending.
Claims 40-45 are withdrawn as being directed to a non-elected invention, the election having been made on 5/6/2020.
Claims 26-27 and 31-36 have been examined.

Priority
This application is a 371 of PCT/KR2016/014144 filed on 12/02/2016, which claims foreign priority of KOREA, REPUBLIC OF 10-2015-0170929 filed on 12/02/2015.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2013/0122023 A1, previously cited 7/7/2020) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).

wherein the at least one of the first and the second linkers comprises (C1-3 alkoxy)n(C1-3 alkylamino) chain, wherein n is an integer of 1 to 3; and
wherein the fatty acid derivative has any of the following structures prior to forming the conjugate:
[AltContent: textbox ([img-media_image1.png]   or    [img-media_image2.png])]





Woo et al. teach a long-acting protein conjugate in which a physiologically active polypeptide and an immunoglobulin Fc fragment are covalently linked to each other via a non-peptide linker, thereby improving blood stability while maintaining a loss of drug activity [0012]. Woo et al. teach the immunoglobulin Fc fragment is selected from IgG1 Fc, IgG2 Fc, IgG3 Fc and IgG4 Fc fragments [0057], reading on the limitation of a biocompatible material of immunoglobulin Fc fragment. Woo et al. suggest the non-peptide linker include a maleimide group at one end and an aldehyde group at the other end [0040], reading on the limitation of a first and a second reactive groups as maleimide group and a second reactive group of aldehyde group. Woo et al. teach the non-peptide linker of the present invention may be a combination of different kinds of polymers selected from polyethylene glycol (PEG), lipid polymers, and others [0036, 0038].
maleimide/aldehyde-(non-peptide linker)-maleimide/aldehyde-(immunoglobulin Fc fragment), but do not explicitly teach a non-peptide linker structure.
Similarly, Riber et al. teach the use of a non-peptide fatty acid derivative moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers covalently conjugated to a bioactive peptide to optimize the lipophilic properties of the conjugate (p16, line 7-10) shown as follows (p22, line 10-12).

    PNG
    media_image3.png
    181
    888
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    255
    media_image4.png
    Greyscale
Woo et al. in view of Riber et al. teach a non-peptide linker is a bi-functional linker comprising a maleimide group at one end and an aldehyde group at the other end (Woo et al. [0040]), but do not explicitly teach how to functionalize Riber’s fatty acid derivative shown above with a maleimide group.
Jung et al. shows a compound functionalized with maleimide by reacting the carboxylic group (COOH) with a maleimide-containing compound via an amide bond shown as follows (p60, Fig 1A). Jung et al. shows the advantage for a maleimide functionalized compound is that maleimide is specifically cross-linking to the thiol group of an antibody fragment, e.g., immunoglobulin Fc fragment (p60, Fig 1B). Because both Woo et al. and Riber et al. teach the use of a functionalized non-peptide linker for peptide conjugation, one of ordinary skill in the art would 
    PNG
    media_image5.png
    236
    354
    media_image5.png
    Greyscale
reacting group for site-specific specific conjugation to the thiol group of Woo’s immunoglobulin Fc fragment as taught by Jung et al. (p60, Fig 1A and 1B), leading to the bi-functional fatty acid derivative linking moiety of (C1-3 alkylamino)-fatty acid-[(C1-3 alkoxy)1-3(C1-3 alkyl amino)] as claimed shown above, reading on claims 26-27 and 31. 
With respect to claims 32-33, Woo et al. teach the peptide is a dual agonist oxyntomodulin to act on both GLP-1 receptor and the glucagon receptor [0010].
With respect to claims 34-36, Woo et al. teach the conjugated biocompatible material as immunoglobulin Fc fragment selected from IgG1 Fc, IgG2 Fc, IgG3 Fc and IgG4 Fc fragments [0057].
One of ordinary skill in the art before the effective filing date would have been taught and motivated to combine Woo’s peptide conjugate with Riber’s fatty acid derivative linking moiety because Woo et al. teach the use the use of a non-peptide linking moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers [0036, 0038] for a protein conjugation and Riber et al. teach the use of a fatty acid derivative moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers covalently conjugated to a bioactive peptide to optimize the lipophilic properties of the conjugate (p16, line 7-10; p22, line 10-12). The combination would have reasonable expectation of success because both references teach a protein conjugate comprising a linker with both PEG and lipid.
It would have been further obvious to combine the teachings (Woo et al. in view of Riber 

Applicant’s Arguments
(i) 	No Motivation to combined and modify to arrive at the claimed conjugate or no reasonable expectation of success (Remarks, p10 bridging to p12, para 1-2).
(ii) 	Unexpected Superior Effects of Claimed Conjugate (Remarks, p12, para 3).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image3.png
    181
    888
    media_image3.png
    Greyscale
Applicant’s argument (i) is not persuasive because applicant narrowly interprets the teachings of Woo et al. or Riber et al. in the preferred examples. Woo et al. teach a combination of PEG and lipid polymer or other biocompatible molecules for peptide conjugation [0036] and Riber et al. explicitly show PEG and lipid polymer with a structure as follows (p22, line 10-12) for the same purpose and expectation of success to make a Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). See MPEP 2123 (I).
Applicant’s argument (ii) is not persuasive because (a) applicant does not provide sufficient data to support the unexpected result of the peptide conjugate by comparing the invention to the closest prior art teachings and (b) the data do not support the full scope of the rejected claims. The closest prior art, Woo et al., teaches a combination of PEG and lipid polymer or other biocompatible molecules [0036] to link a bioactive peptide and Fc [0057]. Woo et al. further teach the molecular weight of the conjugated PEG ranging from 1 to 100 PEG (claim 7) not limited the 3.4 kDa as used for the data comparison (AF/D at page 2, filed on 4/12/2021). Also, Woo’s bioactive peptides comprise N-terminal modifications [0028], but it is not included in the data comparison for the argument of unexpected result. Applicant failed to provide sufficient data by comparing the instant invention to the teaching of the closest prior art references to support the argument of unexpected result for the entire genus of the protein conjugate as claimed. Thus, the argument (ii) is not persuasive.
For at least the reasons above, the arguments (i) and (ii) are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 26-27, 29, 31-32, 34-39, and 46 are rejected on the ground of nonstatutory double s 1-3, 5-6, and 9-10 of U.S. Patent No. 9,072,794 (the ‘794 patent) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).
Claim 1 of the ‘794 patent disclosed a long-acting glucagon protein conjugate as follows.

    PNG
    media_image6.png
    117
    470
    media_image6.png
    Greyscale

Claim 2 of the ‘794 patent disclosed the peptide and polymer carrier are covalently linked by the non-peptide linker.
Claim 3 of the ‘794 patent disclosed a non-peptide linker comprising a biodegradable polymer, PEG, lipid polymer in a list.
Claim 5 of the ‘794 patent disclosed the non-peptide linker is a bi-functional linker comprising a functional group at each end and the two functional groups can be the same or different.
Claim 6 of the ‘794 patent disclosed the functional groups comprising aldehyde and maleimide.
Claims 9-10 of the ‘794 patent disclosed the polymer is a biocompatible material of immunoglobulin Fc fragment.
Claims 1, 3, 5-6, and 9-10 of the ‘794 patent do not explicitly teach a structure of the bi-functional non-peptide linker as a fatty acid derivative comprising both maleimide and aldehyde functional groups.
Riber et al. teach the use of a fatty acid derivative moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers covalently conjugated to a bioactive peptide to 

    PNG
    media_image3.png
    181
    888
    media_image3.png
    Greyscale



Claims 1, 3, 5-6, and 9-10 of the ‘794 patent in view of Riber et al. do not explicitly how to functionalize Riber’s fatty acid derivative with a maleimide reacting group.

    PNG
    media_image5.png
    236
    354
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    368
    255
    media_image4.png
    Greyscale
Jung et al. shows a compound functionalized with maleimide by reacting the carboxylic group (COOH) with a maleimide-containing compound via an amide bond shown as follows (p60, Fig 1A). Jung et al. shows the advantage for a maleimide functionalized compound is that maleimide is specifically cross-linking to the thiol group of an antibody fragment, e.g., immunoglobulin Fc fragment (p60, Fig 1B). Because both Woo et al. and Riber et al. teach the use of a non-peptide linker and/or spacer for peptide conjugate, one of ordinary skill in the art would have been taught and/or motivated to functionalize Riber’s bi-functional fatty acid derivative with a maleimide reacting group for site-specific specific conjugation to the thiol group of Woo’s immunoglobulin Fc fragment as taught by Jung et al. (p60, Fig 1A and 1B), leading to the bi-functional fatty acid derivative linking moiety of (C1-3 alkylamino)-fatty acid-[(C1-3 alkoxy)1-.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. See response to arguments above.

2. 	Claims 26-27, 31-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, and 13-14 of U.S. Patent No. 9, 731,031 (the ‘031 patent) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).
Claim 1 of the ‘031 patent disclosed a peptide conjugate as follows:

    PNG
    media_image7.png
    118
    360
    media_image7.png
    Greyscale

Claim 4 disclosed the non-peptidyl polymer comprising a combination of PEG and lipid polymer.
Claims 8-9 of the ‘031 patent disclosed the non-peptidyl polymer comprising aldehyde and maleimide groups.
Claims 1, 4, and 8-9 of the ‘031 patent do not explicitly teach a structure of the bi-functional non-peptide linker as a fatty acid derivative comprising both maleimide and aldehyde functional groups.
Riber et al. teach the use of a fatty acid derivative moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers covalently conjugated to a bioactive peptide to optimize the lipophilic properties of the conjugate (p16, line 7-10) shown as follows (p22, line 

    PNG
    media_image3.png
    181
    888
    media_image3.png
    Greyscale



Claims 1, 4, and 8-9 of the ‘031 patent in view of Riber et al. do not explicitly how to functionalize Riber’s fatty acid derivative with a maleimide reacting group.

    PNG
    media_image5.png
    236
    354
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    368
    255
    media_image4.png
    Greyscale
Jung et al. shows a compound functionalized with maleimide by reacting the carboxylic group (COOH) with a maleimide-containing compound via an amide bond shown as follows (p60, Fig 1A). Jung et al. shows the advantage for a maleimide functionalized compound is that maleimide is specifically cross-linking to the thiol group of an antibody fragment, e.g., immunoglobulin Fc fragment (p60, Fig 1B). Because both Woo et al. and Riber et al. teach the use of a non-peptide linker and/or spacer for peptide conjugate, one of ordinary skill in the art would have been taught and/or motivated to functionalize Riber’s bi-functional fatty acid derivative with a maleimide reacting group for site-specific specific conjugation to the thiol group of Woo’s immunoglobulin Fc fragment as taught by Jung et al. (p60, Fig 1A and 1B), leading to the bi-functional fatty acid derivative linking moiety of (C1-3 alkylamino)-fatty acid-[(C1-3 alkoxy)1-3(C1-3 alkyl amino)] as claimed shown as follows, reading on claims 26-27, 31-32, and 34-35.
.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. See response to arguments above.

3. 	Claims 26-27 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, and 13-14 of U.S. Patent No. 10, 363,320 (the ‘320 patent) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).
Claim 1 of the ’320 patent disclosed a peptide conjugate as follows:

    PNG
    media_image8.png
    120
    361
    media_image8.png
    Greyscale

Claim 4 disclosed the non-peptidyl polymer comprising a combination of polyethylene glycol (PEG) and a lipid polymer.
Claims 8-9 disclosed the non-peptidyl polymer comprising a combination of an aldehyde group and a maleimide.
Claims 1, 4, and 8-9 of the ‘320 patent do not explicitly teach a structure of the non-peptide linker as a fatty acid derivative comprising both maleimide and aldehyde functional groups.
Riber et al. teach the use of a fatty acid derivative moiety comprising a combination of polyethylene glycol (PEG) and lipid polymers covalently conjugated to a bioactive peptide to 

    PNG
    media_image3.png
    181
    888
    media_image3.png
    Greyscale



Claims 1, 4, and 8-9 of the ‘320 patent in view of Riber et al. do not explicitly how to functionalize Riber’s fatty acid derivative with a maleimide reacting group.

    PNG
    media_image5.png
    236
    354
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    368
    255
    media_image4.png
    Greyscale
Jung et al. shows a compound functionalized with maleimide by reacting the carboxylic group (COOH) with a maleimide-containing compound via an amide bond shown as follows (p60, Fig 1A). Jung et al. shows the advantage for a maleimide functionalized compound is that maleimide is specifically cross-linking to the thiol group of an antibody fragment, e.g., immunoglobulin Fc fragment (p60, Fig 1B). Because both Woo et al. and Riber et al. teach the use of a non-peptide linker and/or spacer for peptide conjugate, one of ordinary skill in the art would have been taught and/or motivated to functionalize Riber’s bi-functional fatty acid derivative with a maleimide reacting group for site-specific specific conjugation to the thiol group of Woo’s immunoglobulin Fc fragment as taught by Jung et al. (p60, Fig 1A and 1B), leading to the bi-functional fatty acid derivative linking moiety of (C1-3 alkylamino)-fatty acid-[(C1-3 alkoxy)1-
Claim 2 disclosed oxyntomodulin derivative activates glucagon-like peptide-1 receptor, glucagon receptor, or both, satisfying the instant claim 33.
Claims 13-14 of the ‘031 patent disclosed immunoglobulin Fc region is an IgG4 Fc region, satisfying the instant claim 36.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. See response to arguments above.

Allowable Subject Matter
A peptide comprising the sequence of SEQ ID NO: 1 is free of the art. See page 17 of the prior office action dated 8/12/2021.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
20-November-2021




/ARADHANA SASAN/Primary Examiner, Art Unit 1615